Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 1 of 11 PageID 256



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA


  JOHN DOE,                                              Case No. 6:20-cv-01220-WWB-LRH

  Plaintiff,                                              Judge: BERGER

  v.                                                      CASE MANAGEMENT REPORT

  EMBRY-RIDDLE AERONAUTICAL
  UNIVERSITY, INC.

  Defendant


         The parties have been unable to agree on dates and a discovery plan pursuant to Federal Rule

 of Civil Procedure 26(f) and Local Rule 3.05(c).

         Plaintiff is requesting a trial date in August 2021 and has calculated date accordingly. As

 grounds for this request, Plaintiff states that this is a “Track Two” case. The Court’s July 20, 2020

 Order (Doc#17) indicates “The Court’s goal is to try most Track Two cases within 12 - 18 months of

 filing.” An August trial date is consistent with this schedule. In addition, an August trial date is

 appropriate because it would provide for resolution before the start of the Fall semester.

         Defendant is requesting a trial date in February 2022. As grounds for this request, Defendant

 states As a Track Two case with significant potential discovery-related concerns under FERPA, 99

 CFR 99.31, a trial 13 months from the initial filing of the Complaint is overly ambitious and will likely

 require the parties to eventually request additional time or forego important discovery. A February

 trial date is consistent with the Court’s “Track Two” scheduling requirements.

                                                                                         AGREED
                           DEADLINE OR EVENT
                                                                                           DATE

  Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P. 26(a)(1))
                                                                                     9/25/20
  [Recommended: 30 days after CMR meeting]


                                                    1
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 2 of 11 PageID 257




  Motions to Add Parties or Amend Pleadings
                                                                                10/16/2020
  [Recommended: 1–2 months after CMR meeting]
                                                                                Plaintiff Suggests:
                                                                                Pl. Expert:
                                                                                12/18/2020
                                                                                Def. Expert:
                                                                                1/22/2021
                                                                                Pl. Rebuttal:
  Disclosure of Expert Reports                                                  2/12/2021
  Plaintiff:
  Defendant:
  Plaintiff Rebuttal:                                                           Defendant
  [Recommended: 1–2 months before discovery deadline]                           Suggests:
                                                                                Pl. Expert:
                                                                                5/21/2021
                                                                                Def. Expert:
                                                                                6/11/2021
                                                                                Pl. Rebuttal:
                                                                                7/2/2021
                                                                                Plaintiff Suggests:

  Discovery Deadline                                                            2/26/2021

  [Recommended: 6 months before trial; all discovery must be commenced in       Defendant
  time to be completed before this date]                                        Suggests:
                                                                                8/27/2021
                                                                                Plaintiff Suggests:
                                                                                3/31/2021
  Dispositive and Daubert Motions                                               Defendant
  [Required: 5 or more months before the trial term begins]                     Suggests:
                                                                                9/30/2021


  Meeting In Person to Prepare Joint Final Pretrial Statement                   Plaintiff Suggests:
  [Required: at least 10 days before Joint Final Pretrial Statement deadline]   6/18/2021


                                                    2
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 3 of 11 PageID 258




                                                                                    Defendant
                                                                                    Suggests:
                                                                                    12/10/2021


                                                                                    Plaintiff Suggests:
  Joint Final Pretrial Statement (including a single set of jointly-proposed jury   7/2/2021
  instructions and verdict form, voir dire questions, witness lists, and exhibit
                                                                                    Defendant
  lists with objections on approved form)
  [Recommended: 4 weeks before trial term begins]                                   Suggests:
                                                                                    12/23/2021
                                                                                    Plaintiff Suggests:
                                                                                    5/31/2021
                                                                                    Defendant
  All Other Motions (including motions in limine and trial briefs)
  [Required: 2 months before trial term begins]                                     Suggests:
                                                                                    12/10/2021


                                                                                    Plaintiff Suggests:

  Trial Term                                                                        August 2021

  [Local Rule 3.05(c)(2)(E) recommends within two years on Track Two cases;         Defendant
  trial term must be at least five months after the dispositive motion deadline;]   Suggests:
                                                                                    February 2022
  Estimated Length of Trial [trial days]                                            4-5 Days
  Jury/Non-Jury                                                                     Jury
                                                                                    Plaintiff suggests
                                                                                    that this case
  Mediation                                                            Deadline:    should be exempt
                                                                                    or withdrawn
  Mediator:
                                                                                    from mediation
  Address:                                                                          because the case
                                                                                    primarily seeks
  Telephone:                                                                        injunctive relief
  [Recommended: 2–3 months after CMR meeting or just after discovery                and, therefore, the
                                                                                    case is not suitable
  deadline; mediation is mandatory]                                                 for mediation.




                                                    3
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 4 of 11 PageID 259




                                                                                Defendant
                                                                                believes this case
                                                                                is appropriate for
                                                                                mandatory
                                                                                mediation and will
                                                                                strongly benefit
                                                                                from an early
                                                                                mediation.
                                                                                Defendant
                                                                                recommends an
                                                                                early mediation
                                                                                deadline of
                                                                                November 1,
                                                                                2020.
  Parties Consent to Proceed Before a Magistrate Judge                          Yes___ No_X_


                                   Meeting of Parties in Person

        The Court permitted the parties to conduct the CMC by telephonic means. (Doc#42.)

 Counsel and any unrepresented parties hereby certify that a meeting was held on various dates by

 phone and email:

        _/s/ Joshua A Engel______________                      _Plaintiff_____________________
                    Name                                              Counsel for/party
        _/s/ Shaina Stahl       ____________                   ___Defendant___________
                    Name                                              Counsel for/party


                                         Initial Disclosures

        Federal Rule of Civil Procedure 26 provides that these disclosures are mandatory in Track

 Two and Track Three cases except as stipulated by the parties or otherwise ordered by the Court (the

 amendment to Rule 26 supersedes Middle District of Florida Local Rule 3.05 to the extent that Rule

 3.05 opts out of the mandatory discovery requirements).

        The parties ___ have exchanged _X_ agree to exchange (check one) information described in

 Rule 26(a)(1)(A)–(D) by _September 25, 2020__________ (date).


                                                  4
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 5 of 11 PageID 260




                                         Electronic Discovery

         The parties have discussed issues relating to disclosure or discovery of electronically stored

 information (“ESI”), including Initial Disclosures, Section II above, and agree that (check one):

         ___ No party anticipates the disclosure or discovery of ESI in this case.

         _X_ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

         If disclosure or discovery of ESI is sought by any party from another party, then the following

 issues shall be discussed:


             1. The form or forms in which ESI should be produced.

             2. Nature and extent of the contemplated ESI disclosure and discovery, including
                specification of the topics for such discovery and the time period for which discovery
                will be sought.

             3. Whether the production of metadata is sought for any type of ESI, and if so, what
                types of metadata.

             4. The various sources of ESI within a party’s control that should be searched for ESI,
                and whether either party has relevant ESI that it contends is not reasonably accessible
                under Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving and
                reviewing that information.

             5. The characteristics of the party’s information systems that may contain relevant ESI,
                including, where appropriate, the identity of individuals with special knowledge of a
                party’s computer systems.

             6. Any issues relating to preservation of discoverable ESI.

             7. Assertions of privilege or of protection as trial-preparation materials, including
                whether the parties can facilitate discovery by agreeing on procedures and, if
                appropriate, an order under the Federal Rules of Evidence Rule 502. If the parties
                agree that a protective order is needed, they shall file a separate motion for a protective
                order and attach a copy of the proposed order to the motion. The parties should
                attempt to agree on protocols that minimize the risk of waiver. Any proposed
                protective order shall comply with Local Rule 1.09 and Section IV.F below on
                Confidentiality Agreements.

         Please state if there are any areas of disagreement on these issues and, if so, summarize the

 parties’ positions on each: NONE


                                                     5
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 6 of 11 PageID 261




         If there are disputed issues specified above, or elsewhere in this report, then (check one):


         ___ One or more of the parties request that a preliminary pre-trial conference under Rule 16
         be scheduled to discuss these issues and explore possible resolutions. Although this will be a
         non­evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged
         to have their information technology experts with them at the hearing.

                 If a preliminary pre-trial conference is requested, a motion shall
                 also be filed pursuant to Federal Rule of Civil Procedure 16(a).

         _X_ All parties agree that a hearing is not needed at this time because they expect to be able
         to promptly resolve these disputes without assistance of the Court.



                                        Agreed Discovery Plan

         Certificate of Interested Persons and Corporate Disclosure Statement

         This Court has previously ordered each party, governmental party, intervenor, non-party

 movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

 Disclosure Statement using a mandatory form. No party may seek discovery from any source before

 filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement. A motion,

 memorandum, response, or other paper—including emergency motion—is subject to being denied or

 stricken unless the filing party has previously filed and served its Certificate of Interested Persons and

 Corporate Disclosure Statement. Any party who has not already filed and served the required

 certificate is required to do so immediately.

         Every party that has appeared in this action to date has filed and served a Certificate of

 Interested Persons and Corporate Disclosure Statement, which remains current:

         __ X_ Yes

         _____ No        Amended Certificate will be filed by _____________________ (party) on or

                         before _______________ (date).




                                                     6
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 7 of 11 PageID 262




         Discovery Not Filed

         The parties shall not file discovery materials with the Clerk except as provided in Local Rule

 3.03. The Court encourages the exchange of discovery requests via an electronic medium. See Local

 Rule 3.03(e).

         Limits on Discovery

         Absent leave of Court, the parties may take no more than ten depositions per side (not per

 party). Fed. R. Civ. P. 30(a)(2)(A)(i); Fed. R. Civ. P. 31(a)(2)(A)(i); see also Local Rule 3.02. Absent leave

 of Court, the parties may serve no more than twenty-five interrogatories, including sub-parts. Fed. R.

 Civ. P. 33(a); see also Local Rule 3.03. Absent leave of Court or stipulation of the parties each deposition

 is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(1). The parties may agree by stipulation on

 other limits on discovery. Fed. R. Civ. P. 29. The Court will consider the parties’ agreed dates,

 deadlines, and other limits in entering the scheduling order. In addition to the deadlines in the above

 table, the parties have agreed to further limit discovery as follows:

              1. Depositions: No changes from Rule of Civil Procedure.

              2. Interrogatories: No changes from Rule of Civil Procedure.

              3. Document Requests: No changes from Rule of Civil Procedure.

              4. Requests to Admit: No changes from Rule of Civil Procedure.

              5. Supplementation of Discovery: No changes from Rule of Civil Procedure.

         Discovery Deadline

         Each party shall timely serve discovery requests so that the rules allow for a response prior to

 the discovery deadline. The Court may deny as untimely all motions to compel filed after the discovery

 deadline. In addition, the parties agree as follows: The parties may conduct depositions of expert

 witnesses following the discovery deadline if necessary to accommodate the schedules of such

 witnesses.

                                                       7
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 8 of 11 PageID 263




         Disclosure of Expert Testimony

         On or before the dates set forth in the above table for the disclosure of expert reports, the

 parties agree to fully comply with Rule 26(a)(2) and 26(e). Expert testimony on direct examination at

 trial will be limited to the opinions, basis, reasons, data, and other information contained in the written

 expert report or encompassed by the expert summary disclosed pursuant to Rule 26. Failure to disclose

 such information may result in the exclusion of all or part of the testimony of the expert witness. The

 parties agree on the following additional matters pertaining to the disclosure of expert testimony:

 None.

         Confidentiality Agreements

         Whether documents filed in a case may be filed under seal is a separate issue from whether

 the parties may agree that produced documents are confidential. The Court is a public forum, and

 motions to file under seal are disfavored. The Court will permit the parties to file documents under

 seal only upon a finding of extraordinary circumstances and particularized need. See Brown v. Advantage

 Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp., 759 F.2d 1568 (11th

 Cir. 1985). A party seeking to file a document under seal must file a motion to file under seal requesting

 such Court action together with a memorandum of law in support. The motion, whether granted or

 denied, will remain in the public record.

         The parties may reach their own agreement regarding the designation of materials as

 “confidential.” There is no need for the Court to endorse the confidentiality agreement. The Court

 discourages unnecessary stipulated motions for a protective order. The Court will enforce appropriate

 stipulated and signed confidentiality agreements. See Local Rule 4.15. Each confidentiality agreement

 shall provide, or shall be deemed to provide, that “no party shall file a document under seal without

 first having obtained an order granting leave to file under seal on a showing of particularized need.”

 With respect to confidentiality agreements, the parties agree as follows: The Parties intend to enter

                                                     8
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 9 of 11 PageID 264




 into a stipulated and signed confidentiality agreement designed to protect against the disclosure of

 student information protected by FERPA in accordance with Local Rule 4.15. Further, while the

 Parties are cognizant of the Court’s view of stipulated motions for protective orders, the Parties believe

 that such an order in this case may be appropriate to accommodate the legitimate privacy interests of

 students.

         Other Matters Regarding Discovery

         The parties agree as follows: The Parties agree that depositions may be conducted by video

 conference due to COVID-19 concerns.

                           Settlement and Alternative Dispute Resolution

         Arbitration

         The Local Rules no longer designate cases for automatic arbitration, but the parties may elect

 arbitration in any case. Do the parties agree to arbitrate?

         _____ Yes—binding

         _____ Yes—non-binding

         _X___ No

         Mediation

         Absent arbitration or a Court order to the contrary, the parties in every case must participate

 in Court-annexed mediation as detailed in Chapter Nine of the Local Rules.

         Plaintiff, pursuant to Local Rule 9.03(c), suggests that this case should be exempt or withdrawn

 from mediation because the case primarily seeks injunctive relief and, therefore, the case is not suitable

 for mediation.

         Defendant believes this case is appropriate for mandatory mediation and will strongly benefit

 from an early mediation. Defendant recommends an early mediation deadline of November 1, 2020.




                                                     9
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 10 of 11 PageID 265




        A list of Court approved mediators is available from the Clerk and is posted on the Court’s

 web site at http://www.flmd.uscourts.gov. However, the parties may unanimously agree to use a

 mediator who is not on that list.

        Settlement

        At any point during the pendency of this litigation, the parties may request a settlement

 conference before a United States Magistrate Judge by filing a motion with the Court. Settlement

 conferences may not be used as a substitute for mediation, and the parties must still designate a

 mediator and mediation deadline.

        Other Alternative Dispute Resolution

        The parties intend to pursue the following other method(s) of alternative dispute resolution:

        None at this time.



                                                       Respectfully submitted,

                                                       /s/ Joshua Engel
                                                       JOSHUA ADAM ENGEL (OH 0075769)
                                                               Pro hac vice
                                                       ANNE TAMASHASKY (OH 0064393)
                                                               Pro hac vice
                                                       ENGEL AND MARTIN, LLC
                                                       4660 Duke Drive, Ste. 101
                                                       Mason, OH 45040
                                                       (513) 445-9600
                                                       (513) 492-8989 (Fax)
                                                       engel@engelandmartin.com

                                                       Lori A. Sochin (FL 013048)
                                                       LUBELL | ROSEN
                                                       1 Alhambra Plaza, Suite 1410
                                                       Coral Gables, FL 33134
                                                       (305) 655-3425
                                                       (305) 442-9047
                                                       las@lubellrosen.com




                                                 10
Case 6:20-cv-01220-WWB-LRH Document 45 Filed 09/11/20 Page 11 of 11 PageID 266



                                           FOR DEFENDANT:

                                           /s/ Shaina Stahl
                                           Shaina Stahl (Florida Bar No. 77643)
                                                   (TRIAL COUNSEL)
                                           NELSON MULLINS BROAD & CASSEL
                                           390 N. Orange Avenue, Suite 1400
                                           Orlando, FL 32801
                                           (407) 839-4200
                                           shaina.stahl@nelsonmullins.com


                                           Daniel A. Cohen
                                                   pro hac vice
                                           Jeffrey R. Daniel
                                                   pro hac vice
                                           Nelson Mullins Riley & Scarborough LLP
                                           201 17th Street NW, Suite 1700
                                           Atlanta, GA 30363
                                           (404) 322-6000
                                           dan.cohen@nelsonmullins.com
                                           jeff.daniel@nelsonmullins.com




                                      11
